
	
		II
		112th CONGRESS
		2d Session
		S. 3474
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2012
			Mr. Merkley (for
			 himself, Ms. Mikulski, and
			 Mr. Harkin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide consumer protections for
		  students.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protecting Students from Worthless
			 Degrees Act.
		2.Consumer
			 protections for students
			(a)In
			 general
				(1)DefinitionsIn
			 this section:
					(A)Federal
			 financial assistance programThe term Federal financial
			 assistance program means a program authorized and funded by the Federal
			 Government under any of the following provisions of law:
						(i)Title IV of the
			 Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).
						(ii)Title I of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.).
						(iii)The Adult
			 Education and Family Literacy Act (20 U.S.C. 9201 et seq.).
						(iv)Chapter 30, 31,
			 32, 33, 34, or 35 of title 38, United States Code.
						(v)Chapter 101, 105,
			 106A, 1606, 1607, or 1608 of title 10, United States Code.
						(vi)Section 1784a,
			 2005, or 2007 of title 10, United States Code.
						(B)Institution of
			 higher educationThe term institution of higher
			 education—
						(i)with respect to a
			 program authorized under subparagraph (A)(i), has the meaning given the term in
			 section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002);
						(ii)with respect to
			 a program authorized under subparagraph (A)(ii), has the meaning given the term
			 postsecondary educational institution as defined in section 101 of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2801);
						(iii)with respect to
			 a program authorized under subparagraph (A)(iii), has the meaning given the
			 term postsecondary educational institution as defined in section
			 203 of the Adult Education and Family Literacy Act (20 U.S.C. 9202);
						(iv)with respect to
			 a program authorized under subparagraph (A)(iv), has the meaning given the term
			 educational institution under section 3452 of title 38, United
			 States Code;
						(v)with respect to a
			 program authorized under subparagraph (A)(v), means an educational institution
			 that awards a degree or certificate and is located in any State; and
						(vi)with respect to
			 a program authorized under subparagraph (A)(vi), means an educational
			 institution that awards a degree or certificate and is located in any
			 State.
						(C)State
						(i)StateThe
			 term State includes, in addition to the several States of the
			 United States, the Commonwealth of Puerto Rico, the District of Columbia, Guam,
			 American Samoa, the United States Virgin Islands, the Commonwealth of the
			 Northern Mariana Islands, and the Freely Associated States.
						(ii)Freely
			 associated StatesThe term Freely Associated States
			 means the Republic of the Marshall Islands, the Federated States of Micronesia,
			 and the Republic of Palau.
						(2)Consumer
			 protectionsNotwithstanding
			 any other provision of law, an institution of higher education is not eligible
			 to participate in a Federal financial assistance program with respect to any
			 program of postsecondary education or training, including a degree or
			 certificate program, that is designed to prepare students for entry into a
			 recognized occupation or profession that requires licensing or other
			 established requirements as a pre-condition for entry into such occupation or
			 profession, unless—
					(A)the successful
			 completion of the program fully qualifies a student, in the State in which the
			 institution offering the program is located (and in any State in which the
			 institution indicates, through advertising or marketing activities or direct
			 contact with potential students, that a student will be prepared to work in the
			 occupation or profession after successfully completing the program), to—
						(i)take any
			 examination required for entry into the recognized occupation or profession in
			 the State, including satisfying all State or professionally mandated
			 programmatic and specialized accreditation requirements, if any; and
						(ii)be
			 certified or licensed or meet any other academically related pre-conditions
			 that are required for entry into the recognized occupation or profession in the
			 State;
						(B)the institution
			 offering the program provides timely placement for all of the academically
			 related pre-licensure requirements for entry into the recognized occupation or
			 profession in the State, such as clinical placements, internships, or
			 apprenticeships;
					(C)in the case of
			 State licensing or professionally mandated requirements for entry into the
			 recognized occupation or profession in the State in which the institution
			 offering the program is located (and in any State in which the institution
			 indicates, through advertising or marketing activities or direct contact with
			 potential students, that a student will be prepared to work in the occupation
			 or profession after successfully completing the program) that require
			 specialized accreditation—
						(i)the
			 program meets that requirement for specialized accreditation through its
			 accreditation or pre-accreditation by an accrediting agency or association
			 recognized by the Secretary of Education as a reliable authority as to the
			 quality or training offered by the institution in that program; and
						(ii)if
			 the program is in a pre-accredited, probation, or show cause status by an
			 accrediting agency or association described in clause (i), and the requirement
			 for specialized accreditation is for full accreditation, the
			 institution—
							(I)establishes, to
			 the satisfaction of the Secretary of Education, that each student who enrolls
			 before the program is fully accredited attests of being advised that the
			 program is in a pre-accredited, probation, or show cause status and of being
			 informed of the effect on the student's eligibility for assistance under this
			 title and on the student's ability to satisfy State or professionally mandated
			 requirements for entry into the recognized occupation or profession if full
			 accreditation is delayed, denied, terminated, or withdrawn; and
							(II)publicly and
			 prominently discloses in any advertising, marketing, or recruitment materials
			 and activities for the institution, the institution's pre-accredited,
			 probation, or show cause status and the implications of such status for
			 prospective students; and
							(D)the
			 institution—
						(i)discloses on the
			 application to enroll in the institution that its program does not necessarily
			 satisfy out-of-State requirements, if applicable; and
						(ii)upon receipt of
			 an application to enroll in the institution, notifies the student, prior to
			 enrollment, if the program in which the student intends to enroll does not
			 satisfy the requirements of the State in which the student is a resident, if
			 applicable.
						(b)Effective
			 dateThis section shall be effective 6 months after the date of
			 enactment of this Act.
			
